Judgment unanimously affirmed without costs. Memorandum: It was within the province of the trial court, as the finder of facts, to find that claimant had not met his burden of proof that he had sustained permanent injuries. The only evidence that claimant had sustained permanent injuries was the testimony of claimant’s father, an interested witness, whose testimony the court was entitled to disbelieve. Moreover, the court had no way to assess the amount of damages to be awarded for scarring, testified to by the father, inasmuch as claimant was not produced for viewing by the court and no recent photographs were introduced showing the purported scarring.
The award for claimant’s pain and suffering does not "deviate * * * materially from what would be reasonable compensation” (CPLR 5501 [c]). (Appeal from Judgment of Court of Claims, Quigley, J.—Negligence.) Present—Denman, P. J., Pine, Lawton, Boomer and Davis, JJ.